Citation Nr: 1749469	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-41 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear infection with hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975 with the United States Army, and had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his substantive appeal dated in October 2010, the Veteran requested a Board hearing before a Veterans Law Judge at the local RO. In September 2011, he indicated that he wanted a video-conference hearing in lieu of an in-person hearing. However, the Veteran withdrew his Board hearing request in November 2011.  38 C.F.R. § 20.704 (e) (2015).

In October 2010 correspondence, the Veteran requested a local hearing with a Decision Review Officer (DRO). In a November 2010 letter, VA advised the Veteran that his DRO hearing was scheduled to be held in February 2011.  In February 2011 correspondence, the Veteran notified VA that he was unable to attend the hearing and he did not request that another hearing be scheduled.   Therefore, the Veteran's request for a DRO hearing is deemed withdrawn. 

In February 2014 and October 2016, the Board remanded the claims for further development. 

The Board noted in the prior February 2014 remand that the issue of right ear hearing loss had been raised by the record and referred the matter to the agency of original jurisdiction (AOJ). In the October 2016 Board remand, the Board referred this issue; however it appears that the AOJ has taken no action. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The issues of entitlement to service connection for left ear infection with hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral foot disorder is not related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral foot disorder are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

A letter from the RO in December 2008 provided notice required to substantiate the claim for service connection for a bilateral foot disorder. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
 
The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private post-service treatment records. In addition, the Veteran underwent VA examinations in July 2014 and July 2017. The examinations are of record. 

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection for a Bilateral Foot Disorder

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16  (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004). 

To establish secondary service connection a Veteran must show: (1) the existence of a present disability; and (2) evidence that the present disability was either caused by the service-connected disability or that the service-connected disability increased the severity of the present disability. 38 C.F.R. § 3.310. In showing that the service-connected disability increased the severity of the present disability, the severity of the current disability cannot be due to the natural progression of that current disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran's service treatment records do not indicate that the Veteran had any complaint or treatment of a foot condition.

The Veteran's post-service VA treatment records indicate that the Veteran sought treatment for his feet in December 2005. The Veteran's chief complaint was numbness and tingling in both feet. The Veteran's medical history included neuropathy for seven months and was diagnosed with type II diabetes mellitus (DM) for two months. The diagnostic assessment was that the Veteran had DM type II with diabetic neuropathy. VA treatment records note that the Veteran continued to have complaints of bilateral feet pain. In an August 2008 podiatry consult, the Veteran complained of pain in the balls of both of his feet. The podiatrist diagnosed the Veteran with metatarsalgia with atrophy fat pad, slight callus bilaterally, pes planus, and hyperglycemia.  

In July 2014, the Veteran underwent a VA podiatry examination. The examiner diagnosed the Veteran with pes planus, metatarsalgia, and callus. The Veteran reported that he had numbness in his feet. During the examination the Veteran could not relate a history of any particular foot trauma in the past. The examiner opined that the medical record did not support any service-connected disabilities. The examiner reasoned that the Veteran's service treatment records did not show evidence of a foot injury or recurrent foot problem with any nexus to current symptomatology. The examiner further reasoned that the Veteran's current foot complaints stem from his diabetic neuropathy and that he was not service-connected for DM. 

In July 2017, the Veteran underwent another VA podiatry examination. The examiner diagnosed the Veteran with pes planus, metatarsalgia, and bilateral calluses on the medial 1st metatarsal head area. The Veteran reported bilateral foot pain. The Veteran stated he took medication for bilateral foot tingling and numbness. The examiner opined that it is less likely than not that the Veteran bilateral foot disabilities, including calluses, metatarsalgia, and flat feet are related to military service. The examiner reasoned that Veteran's current foot complaints are most likely secondary to his diabetic peripheral neuropathy. The examiner further reasoned that there was no evidence the Veteran's service or post-service medical records to indicate a nexus to the Veteran's current foot conditions.  

In October 2010, the Veteran stated that while in-service he had to shave off calluses and that his feet hurt when he walked. The Board finds that this statement is competent and credible, but is of limited probative weight. 

The Board finds that the July 2014 examination and July 2017 examination included a detailed review of the Veteran's bilateral foot disorder and provided factually actuate, fully articulated and sound reasons for the opinions offered. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board finds that the Veteran currently has pes planus, metatarsalgia, and bilateral calluses as well as issue related to diabetes. The Board further finds that the Veteran reportedly had an incident in-service that he had to shave his calluses. However, the Board finds that there is no nexus between the Veteran's reported in-service calluses and his current calluses or other bilateral foot conditions. The most probative evidence, the July 2014 and July 2017 examinations, is that the Veteran's current bilateral foot complaints were likely the result of the Veteran's diabetic peripheral neuropathy and not related to service, and as to any other current foot disability unrelated to diabetes, there is no relation to the Veteran's service. Therefore, the Board finds that service connection is not warranted for the Veteran's bilateral foot disability. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for service connection for a bilateral foot disability, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

In October 2016, the Board remanded this case for further development concerning the issue of a left ear disability, to include hearing loss. Specifically, the October 2016 remand requested a medical opinion as to whether the Veteran's service-connected tinnitus aggravated his hearing loss and to provide an adequate reasoning. The Board finds that the AOJ failed to substantially comply with the terms of the October 2016 remand. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The Veteran underwent a July 2017 audiological examination. The examiner opined that the Veteran's hearing loss is less likely than not aggravated by left ear tinnitus. The examiner reasoned that that tinnitus does not cause hearing loss. The Board finds that the examiner's reasoning is not adequate. Aggravation and causation are two separate issues. A disability may be aggravated by a service-connected disability that inherently does not cause it. Therefore, an addendum opinion is required for a medical opinion addressing whether the Veteran's tinnitus aggravated the Veteran's hearing loss.   

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from VA examiner who provided the July 2017 audiological medical opinion. If July 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide a clarifying opinion:

Whether it is at least as likely as not (a 50% or higher degree of probability) left ear hearing loss has been aggravated (worsened beyond the natural progression of the disease) by his service-connected left ear tinnitus. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the Veteran's lay statements concerning pertinent symptomatology. The examiner should provide a detailed rationale for any opinion provided.

2. After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


